Citation Nr: 0607549	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  03-25 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right hip 
condition, to include as secondary to service-connected right 
knee disability.

2.  Entitlement to service connection for a left hip 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from June 1944 to June 
1946.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO), that denied service connection for 
a right hip condition.  

This case is also on appeal from an October 2003 rating 
decision that denied service connection for left hip pain.  
Correspondence received in December 2003 constitutes a Notice 
of Disagreement with this denial.  It was received within one 
year of the date of notice of the rating decision.  38 C.F.R. 
§ 20.302 (2005).  The veteran specifically referred to this 
condition, its symptoms and its etiology.  The veteran's 
language can reasonably be construed as disagreement with the 
denial of service connection and a desire for appellate 
review.  38 C.F.R. § 20.201 (2005).  Accordingly, this issue 
is still on appeal and the veteran should be provided a 
statement of the case (SOC) regarding this issue.  Manlincon 
v. West, 12 Vet. App. 238 (1999).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

The record does not reflect that an SOC has been entered on 
the issue of service connection for a left hip condition.  As 
the veteran has entered a notice of disagreement, and has not 
otherwise withdrawn this issue in writing, the Board is 
required to remand the claim to the RO for the issuance of an 
SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

Regarding the claim for service connection for a right hip 
condition, the veteran has alleged both that his right hip 
condition is directly related to the original in-service 

injuries which resulted in the service-connected right knee 
disability, and is secondary to the service-connected right 
knee disability itself.

Private treatment reports dated in 2003 and 2004 provide 
current diagnoses of right hip degenerative arthritis and 
piriformis syndrome.  A June 2003 private medical report 
includes the opinion that the veteran's current complaints of 
knee pain, back pain and hip pain are attributable to many 
causes, including normal aging, but certainly the service-
connected right knee injury would also be one of the 
contributing factors.

As the record contains current diagnoses and at least some 
indication of a relationship between the veteran's service-
connected right knee disability and his right hip complaints, 
additional development is necessary.  38 U.S.C.A. § 5103A.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran and his 
representative with an SOC regarding the 
claim for entitlement to service 
connection for a left hip condition.  The 
SOC should address all aspects of the 
claim, including direct and secondary 
service connection, and compliance with 
VA's duty to notify and assist.  Provide 
the veteran the appropriate amount of 
time in which to submit a substantive 
appeal.  If the veteran perfects his 
appeal of the issue, the appeal should be 
returned to the Board, if otherwise in 
order.

2.  Arrange for an examination to 
determine the nature, extent and etiology 
of any right hip condition that may be 
present, to include degenerative 
arthritis and piriformis syndrome.  The 
claims file must be made available to and 
reviewed by the examiner.  

Following a review of the relevant 
medical evidence in the claims file, the 
medical history, the clinical evaluation, 
and any tests that are deemed necessary, 
the examiner is asked to opine (1) 
whether it is at least as likely as not 
(50 percent or more likelihood) that the 
veteran's right hip degenerative 
arthritis and/or piriformis syndrome is 
causally related to his service-connected 
right knee disability; (2) whether it is 
at least as likely as not (50 percent or 
more likelihood) that the veteran's right 
hip degenerative arthritis and/or 
piriformis syndrome is causally related 
to the in-service injuries to the right 
knee that resulted in right knee service 
connection; and (3) whether it is at 
least as likely as not (50 percent or 
more likelihood) that the veteran's right 
hip arthritis and/or piriformis syndrome 
is aggravated by his service-connected 
right knee and lumbar spine disabilities.  
The examiner is requested to provide a 
rationale for any opinions expressed.  If 
the examiner finds it impossible to 
provide any part of the requested 
opinions without resort to pure 
speculation, he or she should so 
indicate.

3.  Readjudicate the veteran's claim for 
service connection for a right hip 
condition, to include as secondary to 
service-connected right knee disability.  
If the decision is adverse to the 
veteran, he and his representative should 
be provided an SSOC.  A reasonable period 
of time for a response should be 
afforded.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

